Dear Ms. Garry:
You have written this office and requested an opinion concerning "who has the power to schedule the hours of police officers."
Under R.S. 33:423, the chief of police "shall have general responsibility for law enforcement in the municipality."  The above language has been interpreted to mean the power to supervise the operation of the police department and assign its personnel and equipment.  Cogswell v. Town of Logansport,321 So.2d 774 (La.App. 2d Cir. 1975).  Pursuant to this authority, this office has consistently held that the chief of police has authority to fix and determine work schedules of police personnel.  Op. Atty. Gen. Nos. 90-316, 88-115, 87-682, 87-523, 87-489, 87-341, 87-194 and 87-124.  In sum, the chief of police has authority to fix and determine work schedules of police personnel.
Trusting the above answers your inquiry.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH/vs-0814q